Citation Nr: 1454227	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, MDD, schizophrenia, and schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to September 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified before the undersigned at a Video Conference hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for a chronic mental disability, to include post-traumatic stress disorder (PTSD), schizophrenia, depression, and bipolar disorder, is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, depression, and bipolar disorder.

In April 2014, the Board reopened the Veteran's claim, and remanded the case again for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  
The Veteran contends that he has a current psychiatric disability, which developed as a result of traumatic incidents that occurred during his active military service.  The Veteran's claimed stressors involve events which he claims he witnessed or participated in while assigned to a military police (MP) unit.

The Veteran's DD Form 214 reflects that his military occupation specialty was administrative specialist.  An April 1983 entry in the service treatment records reflects that the Veteran presented with complaints of nervous shaking and that he was under stress at work.  The entry noted a tremor of the hands, and that the Veteran had just arrived from Germany, and that he worked nights in the MPs as a clerk, and that he had difficulty typing reports correctly.  He was referred to mental health.  Approximately six hours later, he presented with complaints of shaking all over, and that he was unable to take Valium due to the shaking.  He reported that he had worked 36 hours, when he began shaking uncontrollably.  He reported similar episodes since age 18.  The next day, he again presented with complaints of stress and related that he did not like working the midnight shift.  His specific complaint was that he did not like the midnight shift. 

A February 1986 entry in the service treatment records reflects the Veteran was hospitalized in April 1983 for an anxiety reaction, and noted that the acute situational stress apparently had resolved.  A May 1986 Discharge Summary reflects that the Veteran was hospitalized for acute alcoholic intoxication with violent behavior.  The Summary reflects that the Veteran had served four years as an administrative clerk, and that he was married.  The Veteran reported that his wife gave birth to a premature baby who died, and that she recently experienced another premature birth where the baby died.  He reported that he ruminated over the deaths and started having anorexia, sleep disturbance, irritability, and diminished moods.  He then started drinking more.  The examiner noted the Veteran to be depressed and suicidal, though he had no particular plan or real intent.  He was diagnosed with alcohol abuse and entered into the alcohol extended detoxification program, which he completed successfully. 

A November 1988 Community Mental Health Service Questionnaire reflects that the Veteran related that he and his wife had just lost their third child.  He noted that he had experienced trouble with people in his unit and in doing his job, but he provided no specifics.

A July 2001 VA PTSD Assessment note by a clinical psychologist reflects that the Veteran related that, although his primary MOS was administrative specialist, he functioned in other capacities, to include maintaining a state of readiness for nuclear and chemical warfare.  He related that he experienced nightmares with traumatic content three times daily, and an incident when a friend "choked on a bacon rind" in the mess hall and died, despite the Veteran's efforts to save him.  The note reflects that the Veteran was administered the Boston Depression Inventory (BDI), the Modified Injury Severity Scale (MISS), and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  The evaluator interpreted the Veteran's responses has having produced essentially invalid results, with grossly elevated validity and clinical scales.  The evaluator opined that the Veteran's results were similar to other Veteran's similarly situated.  The evaluator noted, however, that the MMPI-2 results indicated that depression and anxiety were present, in addition to other pathology such as low self-esteem, familial discord, and excessive guilt and self-punishing thinking.  The evaluator opined that the Veteran's profoundly elevated responses may be interpreted as a plea for help.  The evaluator observed that, while it was not feasible to form a diagnostic impression based on "these protocols," in light of the extensive discussion with the Veteran, the evaluator opined that the Veteran's reported symptomatology was in keeping with that of other Veterans who had participated in trauma-related experiences similar to those described by the Veteran.  The evaluator rendered an Axis I diagnosis of PTSD, chronic, delayed onset, and major depressive disorder, recurrent, moderate.

In his August 2001 statement, the Veteran related that, while assigned to the 110th Military Police, the unit was tasked with guarding nuclear missile sites, where he observed rapes, drug abuse, and terrorist attacks.  While assigned to the 29th Chemical Co., he again observed smuggling, drug abuse, and mental distress.  He also related the experience of the death of his children.  He referred to a friend who died in his arms, and the mental distress of maintaining a high state of alert.
The June 2002 VA PTSD examination report reflects that the examiner reviewed the claim file, the Veteran's computerized treatment records, and noted the July 2001 diagnosis of PTSD and major depressive disorder.  The Veteran reported that he was stationed in Germany for approximately five years, and that he worked as a MP.  He related that he saw all sorts of problems, to include beatings, hate crimes, rape, and other destructive events.  The Veteran related the instance when a friend died in his arms in the mess hall.  The Veteran also related the death of his three children, that he was married twice, and that he lived with his mother and kept to himself.  As concerned the events the Veteran claimed to have witnessed while assigned to a MP unit, the examiner observed that he was not certain if it was the reality or a delusion on the Veteran's part, and there was a tendency towards grandiosity.  The examiner opined that the Veteran's diagnosis was schizophrenia rather than PTSD, and that he suspected that much of the Veteran's content was delusional, and he was not accurate in providing a history.  The examiner rendered an Axis I diagnosis of schizophrenia, undifferentiated type.  However, he did not offer an opinion as to the etiology of the diagnosed disorder.  

In his notice of disagreement, the Veteran again asserted that he led a crew which captured five intruders and killed two, and that he tried to administer aid to a friend who died in the mess hall. 

At the May 2003 Travel Board Hearing, the Veteran related that the friend and fellow soldier who died in his arms was a John Hinkley, and it occurred around November 1981.  In a February 2010 statement, the Veteran indicated that the friend's name was actually "Lester Hinkley."

An April 2010 report from the National Archives & Records Administration indicates that the Veteran's reported stressor of witnessing his friend, John Hinkley, die during active duty had been conceded.  

As such, the Veteran was afforded a VA PTSD examination in June 2010.  The examiner diagnosed schizoaffective disorder bipolar type, polysubstance abuse in full sustained remission, and personality disorder, not otherwise specified with associated schizoid traits.
The examiner noted that the evidence of record showed that the Veteran had struggled with severe alcoholism and other substance abuse, on and off for years, since his teenage years.  He also noted that during treatment at the Dallas VA in August 1997, the Veteran reported a history of blackouts, bizarre dreams, depression, crying spells, irritability, and manic symptoms, and was given a provisional diagnosis of bipolar mood disorder, rule out schizoaffective disorder.  He noted further that while substance abuse could have been adding to these symptoms, the Veteran has continued to show schizoaffective symptoms even during periods of confirmed sobriety.  He noted that the Veteran was administered the Minnesota Multiphasic Personality Inventory-II (MMPI-II) in May 2001, and was given a diagnosis of PTD with associated depression and bipolar disorder.  He also noted that the Veteran's reported stressor of witnessing a friend's death in the mess hall had been conceded.

The examiner concluded that given test results and variability in his report of symptoms and history, there was some concern about validity of some of his reported symptoms, but there was a fairly consistent report of psychosis, in one form or another.  He opined that while the Veteran's symptoms had been interpreted as PTSD, he did not endorse sufficient criteria to warrant a PTSD diagnosis, and as his symptoms appeared more consistent with his psychosis, the more accurate diagnosis was schizoaffective disorder.  In this regard, he noted that while the Veteran had claimed PTSD secondary to various stressors in the military, he did not mention any of those stressors without being questioned about it.  Specifically with regard to the conceded stressor, the examiner noted that the Veteran did not mention it during his current interview and did not seem very focused on it while in the military.  As such, he opined that it was less likely than not that the event would have caused the Veteran's severe psychological symptoms.  The examiner also noted that the Veteran did not report any re-experiencing symptoms during examination.  He also noted that there were clear problems with the Veteran's credibility, including disorganized thinking, being a poor historian and clear attempts to gain compensation for the claimed disability.  Finally, the examiner noted that the results of the Veteran's MMPI-II were invalid and reflected random responding, and that there was sufficient inconsistency and contradiction in his responses to render the test results invalid.  He also noted that previous MMPI-II test results reflected symptom exaggeration/over reporting, even considering his history of psychosis.

The examiner only commented on the Veteran's previous diagnosis of bipolar disorder to say that his claim for that disability had already been rejected.  However, he did conclude that while it is "possible" that there were earlier manifestations of his schizoaffective disorder, "his extensive use of drugs and alcohol cloud that issue [to] the point that accurate assessment of onset of his schizoaffective disorder cannot be stated without resorting to speculation prior to 1997."  The Board found that the speculative nature of this opinion made it invalid for evaluation purposes.

The Board also found that the medical opinions of record were conflicting with regard to their diagnoses for the Veteran, and their conclusions as to the etiology of the diagnosed disorders.  Furthermore, the June 2002 examiner did not offer an opinion as to the etiology of the diagnosed schizophrenia, and the June 2010 examiner's opinion with regard to the diagnosed schizoaffective disorder included an inadequate rationale.  See April 2014 Board Remand.  Accordingly, the Veteran was afforded another VA examination in June 2014.  

After review of the claims and file and interview of the Veteran, the June 2014 VA examiner concluded that the Veteran's symptoms did not meet the DSM-5 criteria for PTSD, and that they were best characterized by schizoaffective disorder, depressed type.  The examiner also opined that it is less likely as not that the diagnosed schizoaffective disorder, depressed type originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  His rationale was that any report of mental health symptoms in the military were related to stressful situations with his wife and basic job demands.  

The Board finds that the June 2014 examiner's opinion is unclear and lacks sufficient detail.  In this regard, the examiner found that the Veteran's reported mental health symptoms were related to stress within his marriage and the demands of the Veteran's job.  The record reflects that the marital/family problems the Veteran was experiencing, including stress related to numerous miscarriages, occurred while the Veteran was on active duty.  Furthermore, his reported job-related stress was associated with his military occupation as an administrative specialist/clerk in a military police unit.  Therefore, the Board finds that the examiner should have discussed whether the Veteran's in-service psychiatric symptoms, related to the Veteran's family and job-related stress he experienced during active duty, are related in any way to the development of his currently diagnosed schizoaffective disorder.  As the June 2014 examiner's opinion lacks sufficient detail, it is inadequate for evaluation purposes.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that a remand for a new medical opinion as to the etiology of the currently demonstrated psychiatric disability is necessary.  
38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.

The RO should also obtain any outstanding VA medical records dated from June 2014 to the present.  

2.  Then, return the claims folder to the examiner who provided the June 2014 VA examination and opinion so that he may determine the etiology of any current acquired psychiatric disorder.  The examiner should review the claims folder again and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed. 

3.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any current psychiatric disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinion and rationale.  An additional examination should be afforded if the new examiner determines that one is necessary.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

